J-A12002-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                     IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellant

                       v.

TERRELL LARON WALKER, DAMAIRE
WALLACE, QUASHAAD RODNEY JAMES
AND MAURICE TOWNER, JR.,

                            Appellees                 No. 2299 EDA 2015


                  Appeal from the Order Entered June 30, 2015
                 In the Court of Common Pleas of Bucks County
                             Family Court at No(s):
                            CP-09-CR-0000100-2105
                            CP-09-CR-0000101-2015
                            CP-09-CR-0000102-2015
                            CP-09-CR-0000103-2015


BEFORE: BENDER, P.J.E., PANELLA, J., and STEVENS, P.J.E.*

MEMORANDUM BY BENDER, P.J.E.:                   FILED SEPTEMBER 30, 2016

        The Commonwealth appeals from the consolidated order granting

suppression of physical evidence seized in the cases of four codefendants,

Terrell Laron Walker (100-2015), Damaire Wallace (101-2015), Quashaad

Rodney James (102-2015), and Maurice Towner, Jr. (103-2015) (collectively

hereinafter, “Appellees”). After careful review, we quash this appeal.

        Appellees were charged at separate dockets with numerous offenses

related to an armed robbery that occurred on the morning of October 26,

____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-A12002-16



2014, at the Glen Hollow Apartments on Newportville Road in Bristol

Township, Pennsylvania.         Appellees filed suppression motions on March 6,

2015, and a suppression hearing was held on March 20, 2015.1                   The

Suppression Court granted Appellees’ motions to suppress by order dated

June 30, 2015. The Commonwealth filed the instant, timely appeal on July

27, 2015. The Commonwealth then filed a timely, court-ordered Pa.R.A.P.

1925(b) statement on August 20, 2015. The Suppression Court issued its

Rule 1925(a) opinion on September 28, 2015.

       On August 26, 2015, this Court issued a per curiam order to show

cause why this appeal should not be quashed, as the Commonwealth failed

to file separate appeals for each Appellee. The Commonwealth filed a timely

response on September 4, 2015.                 By per curiam order dated October 1,

2015, in consideration of the order to show cause and the Commonwealth’s

response thereto, this Court deferred the decision whether to quash this

appeal to the argument panel.

       The Commonwealth now presents the following claims for our review,

which we have reordered for ease of disposition:

       [1.] Should this Honorable Court quash the instant appeal
       based on the filing of the notices of appeal?

____________________________________________


1
  The trial court does not indicate whether separate motions were filed by
each Appellee. However, the dockets of Appellees’ individual cases reveal
that separate, individual motions were filed, which were addressed at a
consolidated suppression hearing.



                                           -2-
J-A12002-16


      [2.] Did the Suppression Court err in granting suppression
      where the police possessed reasonable suspicion to stop
      Appellees’ vehicle based on the totality of the circumstances?

Commonwealth’s Brief, at 4.

      We must first decide whether to quash the instant appeal due to the

Commonwealth’s failure to file separate notices of appeal for each Appellee.

Pa.R.A.P. 341 governs appeals from final orders.         The Note to Rule 341

states, in part, as follows:

      Where … one or more orders resolves issues arising on more
      than one docket or relating to more than one judgment,
      separate notices of appeal must be filed. Commonwealth v.
      C.M.K., 932 A.2d 111, 113 & n.3 (Pa. Super. 2007) (quashing
      appeal taken by single notice of appeal from order on remand for
      consideration under Pa.R.Crim.P. 607 of two persons' judgments
      of sentence).

Pa.R.A.P. Rule 341, Note at ¶ 4 (emphasis added).

      In C.M.K., codefendants C.M.K. and M.W.K. were convicted following a

jury trial “of various offenses related to their physical abuse of their child.”

C.M.K., 932 A.2d at 112. They filed separate notices of appeal, which were

later consolidated by this Court.        Subsequently, “this Court vacated the

judgments of sentence and remanded for consideration of a Pa.R.Crim.P.

607 motion challenging the weight of the evidence.”            Id.   Following a

hearing, the trial court issued an order denying C.M.K.’s and M.W.K’s

weight-of-the-evidence claim, and then resentenced both C.M.K. and M.W.K.

C.M.K. and M.W.K. then filed one, joint notice of appeal from their

judgments of sentence.         This Court deemed their joint notice of appeal “a

legal nullity” that required “quashal[.]” Id. at 113.


                                        -3-
J-A12002-16



     In its argument against quashal, the Commonwealth contends that this

Court may, at its discretion, sua sponte “consolidate” Appellees’ cases on

appeal pursuant to Pa.R.A.P. 512 and 513, and urges this Court to do so as

a matter of judicial economy.         The Commonwealth also attempts to

distinguish the instant matter from the circumstances at issue in C.M.K. In

their respective briefs, Appellees argue that this Court must quash the

Commonwealth’s appeal by straightforward operation of the comment to

Rule 341 and the decision in C.M.K.

     The Commonwealth’s argument that we should consolidate these

matters sua sponte is unavailing.     The Commonwealth only filed a single,

joint appeal from the order granting suppression in Appellees’ cases.

Therefore, there are no ‘appeals’ for this Court to consolidate, and the

Commonwealth has offered no legal authority suggesting that this Court may

sua sponte file appeals on the Commonwealth’s behalf.

     Rule 512 does not afford any relief. Rule 512 states:

     Parties interested jointly, severally or otherwise in any order in
     the same matter or in joint matters or in matters consolidated
     for the purposes of trial or argument, may join as appellants or
     be joined as appellees in a single appeal where the grounds for
     appeal are similar, or any one or more of them may appeal
     separately or any two or more may join in an appeal.

Pa.R.A.P. 512.

     Appellees in this case have not sought joinder.         Furthermore, the

comment to Rule 512 advises:

     This describes who may join in a single notice of appeal. The
     rule does not address whether a single notice of appeal is

                                      -4-
J-A12002-16


      adequate under the circumstances presented. Under Rule 341, a
      single notice of appeal will not be adequate to take an appeal
      from orders entered on more than one trial court docket. See
      Rule 341, Note (“Where, however, one or more orders resolves
      issues arising on more than one docket or relating to more than
      one judgment, separate notices of appeal must be filed.”).

Pa.R.A.P. 512, Note (single paragraph). Rule 512, especially when read in

combination with its corresponding note, does not afford any form of relief

for the Commonwealth’s failure to file separate appeals in this matter.

      It is even clearer that Rule 513 does not afford the Commonwealth

any form of relief. Rule 513 reads:

      Where there is more than one appeal from the same order, or
      where the same question is involved in two or more appeals in
      different cases, the appellate court may, in its discretion, order
      them to be argued together in all particulars as if but a single
      appeal. Appeals may be consolidated by stipulation of the parties
      to the several appeals.

Pa.R.A.P. 513. Rule 513 only concerns the consolidation of multiple appeals.

Again, the Commonwealth only filed a single appeal in this matter.

      The   Commonwealth       separately    argues    that   this   matter   is

distinguishable from C.M.K.      In that case, we opined that there were

inherent problems with criminal codefendants filing joint appeals:

         From a purely logical standpoint, the problems inherent in
         criminal codefendant[’]s filing a joint appeal are readily
         apparent. In most cases, they would not have been
         convicted for identical actions. If, then, these codefendants
         raised a challenge to the sufficiency of the evidence, as
         Appellants here do, the evidence under evaluation would
         be     different   for   each     defendant,     necessitating
         individualized arguments and analyses. The same would
         be true for challenges to different sentences.

C.M.K., 932 A.2d at 113.


                                      -5-
J-A12002-16



     The Commonwealth cites this passage from C.M.K., and argues:

            The instant matter is easily distinguishable from the issues
     raised in C.M.K. The present appeal involves a Commonwealth
     appeal of an identical suppression order as to each Appellee. It
     is not, as in C.M.K., an appeal by criminal defendants who would
     have their own distinct issues related to their trial and sentence.
     There was one suppression hearing held in the instant matter
     where all four Appellees were challenging the vehicle stop.

            There was one order filed for all four Appellees, containing
     identical findings of fact and conclusions of law.              The
     Suppression Court also captioned that one order with the docket
     number of each Appellee's case[]. The Commonwealth treated
     its notices of appeal in the four cases in the same manner as the
     lower court, using the same caption as the order it was
     appealing.

Commonwealth’s Brief, at 28-29.

     We read the passage cited from C.M.K. as dicta that was not

necessary to the holding in that case, but was offered as one possible

justification for the rule dictating quashal, not as the only possible

justification for that rule. In that passage, the C.M.K. Court was speaking

generally about the potential hazards that could arise out of the filing of a

single appeal by multiple codefendants, hazards which may or may not have

actually been a concern in C.M.K.

     In any event, this Court recognizes that similar problems can arise

when the Commonwealth files a single appeal from an order granting

suppression with regard to multiple codefendants, regardless of whether the

lower court issued a single, consolidated order containing identical findings




                                    -6-
J-A12002-16



of fact and legal analysis for each case.2                For instance, affirming (or

reversing) the suppression order may affect each defendant differently,

depending on what evidence, if any, is still available for use by the

Commonwealth at trial.           Indeed, the results of such an appeal may

ultimately affect circumstances which impact whether the codefendants

should be jointly tried at all.3        Moreover, the Fourth Amendment and/or

privacy rights of Appellees, as well as their standing to challenge the

lawfulness    of   a   search     and/or       seizure,   could   also   differ   between

codefendants.      Accordingly, although we agree that the specific concerns

discussed in C.M.K. cannot arise in a Commonwealth’s appeal from a

suppression order affecting multiple codefendants, sufficiently similar or

analogous hazards exist to justify the rule requiring the Commonwealth to

file separate appeals with respect to each Appellee/codefendant.


____________________________________________


2
  Our scope and standard of review of suppression orders limits our review
of a suppression court’s findings of fact, but we are not at all constrained by
the court’s legal conclusions, as our review of such matters is plenary. See
Commonwealth v. Henry, 943 A.2d 967, 969 (Pa. Super. 2008) (stating
that “[o]ur scope of review over the suppression court's factual findings is
limited in that if these findings are supported by the record we are bound by
them[,]” but that “[o]ur scope of review over the suppression court's legal
conclusions … is plenary”).
3
  In this regard, we observe that an issue regarding motions to sever filed by
two of the Appellees was tabled pending the resolution of the suppression
motion. See N.T., 3/30/15, at 4-13 (discussing the pending motions to
sever); id. at 13-15 (requesting tabling of the motions by counsel pending
the outcome of suppression hearing).



                                           -7-
J-A12002-16



     For the aforementioned reasons, we are compelled to quash the

Commonwealth’s appeal. The Commonwealth was required to file separate

appeals from the suppression order for each of Appellees’ separately

docketed criminal cases, but failed to do so. This Court lacks the authority

to manufacture a remedy for the Commonwealth, even if we were inclined to

do so.   Consequently, we do not reach the merits of the Commonwealth’s

suppression claim.

     Appeal quashed.

     Judge Panella joins this memorandum.

     President Judge Emeritus Stevens files a dissenting memorandum.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/30/2016




                                   -8-